Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
	Claims 1-5 are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 

Claim 1 recites, a system for preserving persistent game state data for an asynchronous group game, the system comprising: 
at least one network server configured to:
communicate with a plurality of gaming machines;
operate an asynchronous group game for participation by one or more players playing a wager-based game of the plurality of gaming machines;
determine a set of players associated with at least a first team;
initiate a first team session in the asynchronous persistent group game for the first team if it is determined that the one or more players is associated with the at least first team;
associate game play in the asynchronous persistent group game by the set of player of the first team;
allow the set of players of the first team as well as other players associated with at least one other team to concurrently play the asynchronous persistent group game;
wherein the asynchronous persistent group game remains active after the first team session ends to permit the other players associated with the at least one other team to asynchronously play the asynchronous persistent group game.

Claim 2 recites a system for playing an asynchronous group game, the system comprising:
at least one network server configured to:
communicate with a plurality of gaming machines;
operate an asynchronous group game for participation by one or more players playing a wager-based game of the plurality of gaming machines;
determine if a player is associated with at least one persistent team game;
initiate a session of the at least one persistent team game in the asynchronous persistent group game if it is determined that the player is associated with the at least one persistent team game;
associate the player with at least one of the at least one persistent team game if it is determined that the player is not associated with at least one persistent team game;
update the asynchronous persistent group game to include at least a portion of the at least one persistent team game; and 
allow other players associated with the one of the at least one persistent team game to concurrently play the at least one of the at least one persistent team game that operates in conjunction with the asynchronous persistent group game, wherein the asynchronous persistent group game remains active after the at least one of the at least one persistent team game ends to permit a plurality of players to asynchronously play the asynchronous persistent group game; and 
an award server configured to:
determine if the player wins a monetary award;
adding the monetary award to a progressive award if it is determined that the player won the monetary award;
determine one or more winners from the players that played the at least one persistent team game; and
award a portion of the progressive award to each of the determined one or more winners.

Claims 3-4 recite a method for preserving persistent game state data for an asynchronous persistent group game on at least one network server configured to communicate with a plurality of gaming machines, the method comprising:
determining if a player is associated with at least one persistent team game;
initiating a session of the at least one persistent team game in the asynchronous persistent group game if it is determined that the player is associated with the at least one persistent team game; 
associating the player with at least one of the at least one persistent team game if it is determined that the player is not associated with at least one persistent team game;
updating the asynchronous persistent group game to include at least a portion of the at least one persistent team game;
allowing other players associated with the one of the at least one persistent team game to concurrently play the at least one of the at least one persistent team game that operates in conjunction with the asynchronous persistent group game, wherein the asynchronous persistent group game remains active after the at least one of the at least one persistent team game ends to permit a plurality of players to asynchronously play the asynchronous persistent group game.

5 recites a system for preserving persistent game state data for a group game, the system supporting a plurality of gaming machines, each of the plurality of gaming machines having a processor configured to determine whether a group game session is initiated, the system comprising:
at least one network server configured to:
operate an asynchronous persistent group game for participation by one or more players when it is determined that a group game session is to be initiated, the asynchronous persistent group game having game state data, and the group game session having player group game state data, wherein the game state data is associated with at least the group game session, and wherein the player group game state data pertains to players of the group game session;
save the game state data for the asynchronous persistent group game; and
save the player group game state data from the group game session, the saving distinctly saves at least a portion of the player group game state data such that it is associated with a respective one of the players of the group game session, wherein players can play, via the gaming machines, the asynchronous persistent group game using at least a portion of the game state data when playing one or more different group game sessions instantiated in the asynchronous persistent group game, each of the one or more different group game sessions generating its own different group game state data,
 wherein the asynchronous persistent group game remains active after the group game session for a player ends to permit other of the players to continue to play the asynchronous persistent group game during the one or more different group game sessions, and
wherein the at least one network server is further configured to:
accumulating a progressive prize across multiple different group game sessions;
determine one or more winners from the players of the group game sessions; and
award the progressive prize to each of the determined one or more winners.

The underlined limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). 
The claims 1-5 recite managing or operating an asynchronous persistent group game for a plurality of player by initiating sessions, associating game play, allowing a set of player to play concurrently with at least one other team, wherein the asynchronous persistent group game remains active. Claims 2, 5 also recite a management of a game by managing a progressive award to award one or more determined winners. Claim 5 also recite a management of a game by saving game data for a group game and game session, wherein players can play using at least portion of the game state data. A management of a game, is a management of a social activity, which is an organization of human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-5 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-5 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. 
The claimed system comprising a network server to operate the game on a plurality of gaming machine and the award server are not used in a meaningful way. The servers and the plurality of gaming machines are generic computers or computer components used to perform the abstract idea of managing interactions. The server and gaming machines are used to implement the group game in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
Claims 1-5 include the additional element of a network server to communicate with a plurality of gaming machines, and manage the game (operate an asynchronous group game, determine a set of players, initiate a first team session, associate game play and allow players to play concurrently).
Claims 2, 4-5 include the additional limitation of a server or an award server to determine the prize, the winner and award the prize to one or more winners.
Claim 5 include the additional limitation of a server to save game data.
These additional elements are well known, routine, convention as indicated below.

A network server to communicate with a plurality of gaming machines is well known and conventional. As indicated in by the courts, receiving or transmitting data over a network, e.g., using the Internet to gather data is well known, routine, convention or insignificant extra solution activity. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	
	The claim limitation of a server to manage the game (operate an asynchronous group game, determine a set of players, initiate a first team session, associate game play and allow players to play concurrently), save data, determine and award a prize is also well known and conventional. As evidence, Harris (US 2006/0014582) discloses a server to manage games played at a plurality of gaming machines (paragraph 44). The system creates various prize values and award the prize payout based on the winning outcomes (pargaphrs 74-75) Harris discloses that the configuration of a server to initiate presentation of game, present the game, create game data and transmit the game data to the gaming machines for use by the gaming machines is well known (paragraphs 44-45)
In addition, the claims recite steps of “save the game state data”. The step of storing and retrieving information in a memory are well-known, routine and conventional as indicated by the courts. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

The claim limitations taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. That is, they merely recite rules for operating a game, saving and retrieving game state data. The claims do not improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. As such, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8602875 in view of Walker (US 2003/0224852).
Regarding pending claims 1-5, claim 1 of US 8602875 discloses the claimed invention but fails to teach a first team session and the session remains after the first team session ends to permit the other players to asynchronously play the asynchronous persistent group game. However, in an analogous art to games, Walker discloses that a group game can be played in teams (paragraph 300, 302) and the session remains after the first team session ends to permit the other players to asynchronously play the asynchronous persistent group game (The group objective defines the session to allow concurrently play; Fig. 8. The objective can define period of time which can be a few minutes, hours, day, week a month or longer; paragraphs 102, 306; Fig. 10. For example, two groups member competing for an hour from 10:00am to 1100:am; paragraph 307.) the asynchronous persistent group game (Game can be played at different time. For example, Jack plays from 10 to 10:30am and Henry plays from 3:30 to 4pm; paragraph 302. See also paragraphs 301-308, 416. Therefore, the other team is permitted to asynchronously play the asynchronous persistent group game when one of the team session ends before the group game ends.). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify claim 1 of US 8602875 and incorporate group team game play in order to provide the predictable result of increasing peoples’ enjoyment though shared experience, competition and encouraging players to gamble longer period of time (paragraph 41).
In addition, regarding claims 2, 4-5, claim 1 of US 8602875 fails to teach, determining if the player wins a monetary award, and awarding a portion of the progressive prize. However, Walker discloses awarding a monetary progressive prize (paragraphs 39, 85, 98, 100-101, 127, 168.). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify claim 1 of US 8602875 and incorporate a progressive prize in order to provide the predictable result of awarding an award based on player contributions.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9486697 in view of Walker (US 2003/0224852).
Regarding pending claims 1-5, claim 1 of US 9486697 discloses the claimed invention but fails to teach a first team session and the session remains after the first team session ends to permit the other players to asynchronously play the asynchronous persistent group game. However, in an analogous art to games, Walker discloses that a group game can be played in teams (paragraph 300, 302) and the session remains after the first team session ends to permit the other players to asynchronously play the asynchronous persistent group game (paragraphs 301-308, 416. Therefore, the other team is permitted to asynchronously play the asynchronous persistent group game when one of the team session ends before the group game ends.). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify claim 1 of US 9486697 and incorporate group team game play in order to provide the predictable result of increasing peoples’ enjoyment though shared experience, competition and encouraging players to gamble longer period of time (paragraph 41).
In addition, regarding claims 2, 4-5, claim 1 of US 9486697 fails to teach, determining if the player wins a monetary award, and awarding a portion of the progressive prize. However, Walker discloses awarding a monetary progressive prize (paragraphs 39, 85, 98, 100-101, 127, 168.). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify claim 1 of US 9486697 and incorporate a progressive prize in order to provide the predictable result of awarding an award based on player contributions.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10140816 in view of Walker (US 2003/0224852).
Regarding pending claims 1-5, claim 1 of US 10140816 discloses the claimed invention but fails to teach a first team session and the session remains after the first team session ends to permit the other players to asynchronously play the asynchronous persistent group game. However, in an analogous art to games, Walker discloses that a group game can be played in teams (paragraph 300, 302) and the session remains after the first team session ends to permit the other players to asynchronously play the asynchronous persistent group game (paragraphs 301-308, 416. Therefore, the other team is permitted to asynchronously play the asynchronous persistent group game when one of the team session ends before the group game ends.). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify claim 1 of US 10140816 and incorporate group team game play in order to provide the predictable result of increasing peoples’ enjoyment though shared experience, competition and encouraging players to gamble longer period of time (paragraph 41).
In addition, regarding claims 2, 4-5, claim 1 of US 10140816 fails to teach, determining if the player wins a monetary award, and awarding a portion of the progressive prize. However, Walker discloses awarding a monetary progressive prize (paragraphs 39, 85, 98, 100-101, 127, 168.). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify claim 1 of US 10140816 and incorporate a progressive prize in order to provide the predictable result of awarding an award based on player contributions.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10878662 in view of Walker (US 2003/0224852).
Regarding pending claims 1-5, claim 1 of US 10878662 discloses the claimed invention but fails to teach a first team session and the session remains after the first team session ends to permit the other players to asynchronously play the asynchronous persistent group game. However, in an analogous art to games, Walker discloses that a group game can be played in teams (paragraph 300, 302) and the session remains after the first team session ends to permit the other players to asynchronously play the asynchronous persistent group game (paragraphs 301-308, 416. Therefore, the other team is permitted to asynchronously play the asynchronous persistent group game when one of the team session ends before the group game ends.). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify claim 1 of US 10878662 and incorporate group team game play in order to provide the predictable result of increasing peoples’ enjoyment though shared experience, competition and encouraging players to gamble longer period of time (paragraph 41).
In addition, regarding claims 2, 4-5, claim 1 of US 10878662 fails to teach, determining if the player wins a monetary award, and awarding a portion of the progressive prize. However, Walker discloses awarding a monetary progressive prize (paragraphs 39, 85, 98, 100-101, 127, 168.). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify claim 1 of US 10878662 and incorporate a progressive prize in order to provide the predictable result of awarding an award based on player contributions.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8597108 in view of Walker (US 2003/0224852).
Regarding pending claims 1-5, claim 1 of US 8597108 discloses the claimed invention but fails to teach a first team session and the session remains after the first team session ends to permit the other players to asynchronously play the asynchronous persistent group game, determining if the player wins a monetary award, and awarding a portion of the progressive prize. However, Walker discloses these limitations (paragraphs 41, 301-308, 416 and rejections above) and would have been obvious in view of Walker.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9741205 in view of Walker (US 2003/0224852).
Regarding pending claims 1-5, claim 1 of US 9741205 discloses the claimed invention but fails to teach a first team session and the session remains after the first team session ends to permit the other players to asynchronously play the asynchronous persistent group game, determining if the player wins a monetary award, and awarding a portion of the progressive prize. However, Walker discloses these limitations (paragraphs 41, 301-308, 416 and rejections above) and would have been obvious in view of Walker.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Walker (US 2003/0224852).

Claim 1.  Walker discloses a system for preserving persistent game state data for an asynchronous group game (Figs. 1a-1b), the system comprising: 
at least one network server (102 in Figs. 1a-1b) configured to:
communicate with a plurality of gaming machines (104, 106, 108 in Figs. 1a-1b, 3);
operate an asynchronous group game (paragraphs 301-308, 416) for participation by one or more players (The server operates the asynchronous persistent group bonus game by tracking game play of the individual machines and facilitates interaction between members, paragraphs 80, 88,127, 301-309, 338-340, 416) playing a wager-based game of the plurality of gaming machines (paragraphs 38-39, 49, 64-65, 90, 102); 
determine a set of players associated with at least a first team (For example, group of two with husband and wife; paragraph 300. Group members can team up paragraph 302. Group format defines the number who may join a group, paragraphs 64, 97);
initiate a first team session in the asynchronous persistent group game for the first team if it is determined that the one or more players is associated with the at least first team (Initiate linked play according to the group format and facilitate interactions among group members, paragraph 127, Fig. 15. Group play bins at a designated time once casino server has received all members registration information or immediately after every group member agrees to begin; paragraph 338.);
associate game play in the asynchronous persistent group game by the set of player of the first team (associate game play of each team members for the group/team objective, paragraphs 65, 300, 302, 342-359);
allow the set of players of the first team as well as other players associated with at least one other team (i.e. a group competing against another group, paragraph 300) to concurrently play (The group objective defines the session to allow concurrently play; Fig. 8. The objective can define period of time which can be a few minutes, hours, day, week a month or longer; paragraphs 102, 306; Fig. 10. For example, two groups member competing for an hour from 10:00am to 1100:am; paragraph 307.) the asynchronous persistent group game (Game can be played at different time. For example, Jack plays from 10 to 10:30am and Henry plays from 3:30 to 4pm; paragraph 302. See also paragraphs 301-308, 416.)
wherein the asynchronous persistent group game remains active after the first team session ends to permit the other players associated with the at least one other team to asynchronously play the asynchronous persistent group game (As indicated above, the first team member can play at different times (For example, Jack plays from 10 to 10:30am and Henry plays from 3:30 to 4pm) and the asynchronous persistent group game may occur over any single or multiple time interval (that might last for a few minutes, hour, day, week, month a year or longer; paragraphs 102, 306; Fig. 10; or with breaks, paragraph 416) and therefore can allow other team to asynchronously play the asynchronous persistent group game.).

Claim 2. Walker discloses a system for playing an asynchronous group game (Figs. 1a-1b), the system comprising:
at least one network server (102 in Figs. 1a-1b) configured to:
communicate with a plurality of gaming machines (104, 106, 108 in Figs. 1a-1b, 3);
operate an asynchronous group game (game is asynchronous; paragraphs 301-308, 416) for participation by one or more players (The server operates the asynchronous persistent group bonus game by tracking game play of the individual machines and facilitates interaction between members, paragraphs 80, 88,127, 301-309, 338-340, 416) playing a wager-based game of the plurality of gaming machines (paragraphs 38-39, 49, 64-65, 90, 102);
determine if a player is associated with at least one persistent team game (determine if a player is registered for group game play Step s1 in Fig. 15, paragraph 127. The game can be a team game; paragraphs 300, 302, 352, 386-387, 390-391, 406);
initiate a session of the at least one persistent team game in the asynchronous persistent group game if it is determined that the player is associated with the at least one persistent team game (Initiate linked play according to the group format and facilitate interactions among group members, paragraph 127, Fig. 15. Group play begins at a designated time once casino server has received all members registration information or immediately after every group member agrees to begin; paragraph 338.);
associate the player with at least one of the at least one persistent team game if it is determined that the player is not associated with at least one persistent team game (A user may choose to join one of the groups and approved by the group members; paragraphs 141, 143. A new person may replace a departing group member; paragraph 365); 
update the asynchronous persistent group game to include at least a portion of the at least one persistent team game (Group can include additional members i.e. “group “needing four more members”, paragraphs 140. See also 141, 143, 365, Therefore game is updated with the updated team members.); and
allow other players associated with the one of the at least one persistent team game to concurrently play the at least one of the at least one persistent team game that operates in conjunction with the asynchronous persistent group game (The group objective defines the session to allow concurrently play; Fig. 8. The objective can define period of time which can be a few minutes, hours, day, week a month or longer; paragraphs 102, 306; Fig. 10. For example, two groups member competing for an hour from 10:00am to 1100:am; paragraph 307.), 
wherein the asynchronous persistent group game remains active after the at least one of the at least one persistent team game ends to permit a plurality of players to asynchronously play the asynchronous persistent group game (As indicated above, the first team member can play at different times (For example, Jack plays from 10 to 10:30am and Henry plays from 3:30 to 4pm) and the asynchronous persistent group game may occur over any single or multiple time interval (that might last for a few minutes, hour, day, week, month a year or longer; paragraphs 102, 306; Fig. 10) or with breaks (paragraph 416) and therefore can allow other team to asynchronously play the asynchronous persistent group game.); and 
an award server (Server determines whether the group or group members have met the group’s objective, and if they have, instruct group members’ gaming device to award prizes accordingly; paragraph 39. Server may include separate servers or third party servers, paragraphs 69-83) configured to:
determine if the player wins a monetary award (Server determines whether the group or group members have met the group’s objective, and if they have, instruct group members’ gaming device to award prizes accordingly; paragraphs 39, 85, 98, 100-101, 127, 168.);
adding the monetary award to a progressive award if it is determined that the player won the monetary award (The progressive award is a monetary award contributed from the wager; paragraphs 38, 98, 325. Therefore, money is added to the progressive award.);
determine one or more winners from the players that played the at least one persistent team game (Server determines whether the group or group members have met the group’s objective, and if they have, instruct group members’ gaming device to award prizes accordingly; paragraphs 39, 85, 98, 100-101, 127, 168.); and 
award a portion of the progressive award to each of the determined one or more winners (The award is a progressive award; paragraphs 38, 98, 325).

Claim 3. Walker discloses a method for preserving persistent game state data for an asynchronous persistent group game on at least one network server (102 in Figs. 1a-1b) configured to communicate with a plurality of gaming machines (104, 106, 108 in Figs. 1a-1b, 3), the method comprising:
determining if a player is associated with at least one persistent team game (determine if a player is registered for group game play Step s1 in Fig. 15, paragraph 127. The game can be a team game; paragraphs 300, 302, 352, 386-387, 390-391, 406);
initiating a session of the at least one persistent team game in the asynchronous persistent group game if it is determined that the player is associated with the at least one persistent team game (Initiate linked play according to the group format and facilitate interactions among group members, paragraph 127, Fig. 15. Group play begins at a designated time once casino server has received all members registration information or immediately after every group member agrees to begin; paragraph 338.);
associating the player with at least one of the at least one persistent team game if it is determined that the player is not associated with at least one persistent team game (A user may choose to join one of the groups and approved by the group members; paragraphs 141, 143. A new person may replace a departing group member; paragraph 365);
updating the asynchronous persistent group game to include at least a portion of the at least one persistent team game (Group can include additional members i.e. “group “needing four more members”, paragraphs 140. See also 141, 143, 365, Therefore game is updated with the updated team members.); 
allowing other players associated with the one of the at least one persistent team game to concurrently play the at least one of the at least one persistent team game that operates in conjunction with the asynchronous persistent group game (The group objective defines the session to allow concurrently play; Fig. 8. The objective can define period of time which can be a few minutes, hours, day, week a month or longer; paragraphs 102, 306; Fig. 10. For example, two groups member competing for an hour from 10:00am to 1100:am; paragraph 307.), 
wherein the asynchronous persistent group game remains active after the at least one of the at least one persistent team game ends to permit a plurality of players to asynchronously play the asynchronous persistent group game (As indicated above, the first team member can play at different times (For example, Jack plays from 10 to 10:30am and Henry plays from 3:30 to 4pm) and the asynchronous persistent group game may occur over any single or multiple time interval (that might last for a few minutes, hour, day, week, month a year or longer; paragraphs 102, 306; Fig. 10 or with breaks, paragraph 416) and therefore can allow other team to asynchronously play the asynchronous persistent group game.).

Claim 4. Walker discloses a method of claim 3, further comprising: determining if the player wins a monetary award game (Server determines whether the group or group members have met the group’s objective, and if they have, instruct group members’ gaming device to award prizes accordingly; paragraphs 39, 85, 98, 100-101, 127, 168.); and adding the monetary award to at least one progressive amount if it is determined that the player wins the monetary award (The progressive award is a monetary award contributed from the wager; paragraphs 38, 98, 325. Therefore, money is added to the progressive award.).

5. Walker discloses a system for preserving persistent game state data for a group game (Figs. 1a-1b), the system supporting a plurality of gaming machines (104, 106, 108 in Figs. 1a-1b, 3), each of the plurality of gaming machines having a processor configured to determine whether a group game session is initiated (processor 300 in communication with server; Fig. 3, 15, paragraphs 85, 88, 126-127), the system comprising:
at least one network server configured to (102 in Figs. 1a-1b):
operate an asynchronous persistent group game (game is asynchronous; paragraphs 301-308, 416) for participation by one or more players when it is determined that a group game session is to be initiated (The server operates the asynchronous persistent group bonus game by tracking game play of the individual machines and facilitates interaction between members, paragraphs 80, 88,127, 301-309, 338-340, 416), the asynchronous persistent group game having game state data (various game state data related to asynchronous persistent group game such as sessions, group identifier, type of game, group identifier, objectives, etc.; Figs. 11-14), and the group game session having player group game state data (group identifier 1302 in Fig. 13 which is associated with other group state data information 1200), wherein the game state data is associated with at least the group game session (There’s group game session info 212 in Fig. 13 along with the session of the group game 1308 and individual player session data within the game session; paragraphs 302), and wherein the player group game state data pertains to players of the group game session (data pertains the players or members in the group 1202 in Fig. 12);
save the game state data for the asynchronous persistent group game (information is saved and stored in server, paragraphs 39, 88, 107-123); and
save the player group game state data from the group game session (information is saved and stored in server, paragraphs 39, 88, 107-123), the saving distinctly saves at least a portion of the player group game state data such that it is associated with a respective one of the players of the group game session (Portion of the group game state data is associated with each player or each group member as illustrated in Figs.13-14. Walker discloses that the casino track the gambling result of the individual group member; paragraphs 39, 80, 114; Fig. 13-14. In addition, the group objective may be a criteria for each individual group member which is tracked; paragraph 65.), wherein players can play, via the gaming machines, the asynchronous persistent group game using at least a portion of the game state data when playing one or more different group game sessions instantiated in the asynchronous persistent group game (Walker discloses that the casino track the gambling result of the individual group member; paragraphs 39, 80, 114; Fig. 13-14. In addition, the group objective may be a criteria for each individual group member which is tracked; paragraph 65. Therefore, these data are used when playing the asynchronous persistent group game using different sessions with breaks over a long period of time or multiple time intervals; paragraph 306, 416), each of the one or more different group game sessions generating its own different group game state data (Each session 1300 generates is own different group game state data; Figs. 13-14),
 wherein the asynchronous persistent group game remains active after the group game session for a player ends to permit other of the players to continue to play the asynchronous persistent group game during the one or more different group game sessions (As indicated above, the first team member can play at different times (For example, Jack plays from 10 to 10:30am and Henry plays from 3:30 to 4pm) and the asynchronous persistent group game may occur over any single or multiple time interval (that might last for a few minutes, hour, day, week, month a year or longer; paragraphs 102, 306; Fig. 10) or with breaks (paragraph 416) and therefore can allow other team to asynchronously play the asynchronous persistent group game.), and
wherein the at least one network server is further configured to:
accumulating a progressive prize across multiple different group game sessions (Group member’s wagers contribute to the progressive prize, paragraph 38);
determine one or more winners from the players of the group game sessions; and award the progressive prize to each of the determined one or more winners (Server determines whether the group or group members have met the group’s objective, and if they have, instruct group members’ gaming device to award prizes accordingly; paragraphs 39, 85, 98, 100-101, 127, 168.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715